Exhibit 10.12
 
RESEARCH AND DEVELOPMENT AGREEMENT
 
THIS RESEARCH AND DEVELOPMENT AGREEMENT (the "Agreement") is executed as of this
[ ] day of [ ], 2012, by and between Beijing BIT&GY Pharmaceutical R&D Co. Ltd.,
a corporation formed under the laws of the People's Republic of China
("BIT&GY"), having its principal place of business at [Building 683, 5 South
Zhongguancun Street, Beijing 100081 . PR China], and Biologix Hair Science Ltd.,
a corporation formed under the laws of Barbados ("BHL"), having its principal
place of business at The Business Center, Upton St. Michael, BB11103, Barbados.
BIT&GY and BHL arc individually referred to herein as a "Party" and collectively
referred to herein as the "Parties".
 
RECITALS
 
A.
BHL has developed a formula for the stimulation of hair growth in humans
described in Attachment 2 hereto and referred to herein as the "Revive Formula".

 
B.
For the past eight years BHL has successfully applied the Revive Formula in the
treatment of several forms of alopecia

 
C.  
Used in accordance with the method of preparation and application specific in
Attachment 2, BHL has recorded treatment success rates of approximately 70% in
male patients, 85% in female patients, and 95% in the treatment of alopecia
areata.

 
D.  
BIT&GY has expertise in development, formulation and testing of pharmaceutical
products.

 
E.  
BHL wishes to engage BIT&GY to conduct certain research and development to
optimize and test the Revive Formula in accordance with the specifications set
out in Attachment 2, the whole with a view to the submission of new drug
applications and clinical testing of the Revive Formula.

 
F.  
BIT&GY wishes to work together with BHL to execute the research and development
program in respect of the Invention described herein.

 
NOW, THEREFORE, in consideration of the foregoing premises, which are
incorporated into and made a part of this Agreement, and of the mutual covenants
which are set forth herein, the Parties hereby agree as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
ARTICLE 1
Definitions
 
Unless specifically set forth to the contrary herein, the following terms shall
have the respective meanings set forth below:
 
1.1    "Arbitration Rules" shall have the meaning set forth in Section 11.6.2.
 
1.2    "Affiliate" shall mean, (a) with respect to BHL, any Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with BHL, and (b) with respect to
BIT&GY, any Person that, directly or indirectly, through one or more
intermediaries, is controlled by BIT&GY. For purposes of this definition,
"control" and, with correlative meanings, the terms "controlled by" and "under
common control with" shall mean (a) the possession, directly or indirectly, of
the power to direct the management or policies of a Person, whether through the
ownership of voting securities, by contract relating to voting rights or
corporate governance, by application of applicable law, or otherwise, or (b) the
ownership, directly or indirectly, of at least fifty percent (50%) of the voting
securities or other ownership interest of a Person (or, with respect to a
limited partnership or other similar entity, its general partner or controlling
entity); provided that, if local law restricts foreign ownership, control will
be established by direct or indirect ownership of the maximum ownership
percentage that may, under such local law, be owned by foreign interests.
 
1.3    "Agreement" shall have the meaning set forth in the preamble hereto.
 
1.4    "Applicable Law" shall mean all laws, rules, and regulations applicable
to the Exploitation of the Revive Formula in the Territory.
 
1.5    "BHL" shall have the meaning set forth in the preamble hereto.
 
1.6    "BHL, Technology" shall mean any Information and Technology owned or
Controlled by BM during the term of this Agreement including, without
limitation, the Revive Formula, that are reasonably necessary for the
performance by BIT&GY of its designated Development Activities.
 
1.7    "BIT&GY" shall have the meaning set forth in the preamble.
 
1.8    "BIT&GY" Technology" shall mean any Information and Technology, Patent or
Improvement owned or Controlled by BIT&GY of any Affiliate of B1T&GY and which
do not result or arise from the services of "BIT&GY" in relation to the Revive
Formula.
 
1.9    "Business Day" shall mean any day other than a Saturday, Sunday, any
public holiday and any bank holiday in either the United States or the PRC.
 
1.10  "Calendar Year" shall mean each successive period of twelve (12) months
commencing on January 1 and ending on December 31.
 
 
2

--------------------------------------------------------------------------------

 
 
1.11  "Clinical Trials" shall mean, with respect to the Revive Formula, all
tests and studies in patients that are required by the Regulatory Authorities,
from time to time, pursuant to Applicable Law or otherwise, for Regulatory
Approval of the Revive Formula.
 
1.12  "Commercially Reasonable Efforts" shall mean, with respect to the
development of the Revive Formula, the level of efforts and resources
customarily applied in the research-based pharmaceutical industry to a product
at a similar stage in its lifecycle in the Territory.
 
1.13  "Confidential Information" shall have the meaning set forth in Section
5.3.1.
 
1.14 "Control" shall mean, with respect to any item of Information and
Technology, Patent, Trademark or other intellectual property right, possession
of the right, whether directly or indirectly, and whether by ownership, license
or otherwise, to assign, or grant a license, sublicense or other right to or
under, such Information and Technology, Patent, Trademark or right as provided
for herein without violating the terms of any agreement or other arrangement
with any Third Party.
 
1.15  "Development Activities" shall mean (a) those tests, studies and other
activities set forth in, or required to be conducted in order to obtain the
information set forth in, the Development Plan; and (b) such other tests,
studies and other activities with respect to the Revive Formula as may be agreed
to in writing from time to time by the Parties.
 
1.16  "Development Budget" shall have the meaning set forth in Section 3.1.
 
1.17  "Development Plan" shall mean the list and schedule of activities
contained in Schedule IA as may be amended by the parties from time to time in
accordance with Section 11.15.
 
1.18  "Development Program" shall mean the Development Activities carried out by
the parties pursuant to this Agreement.
 
1.19  "Development Program Term" shall have the meaning set forth in Section 2.8
 
1.20 "Dispute" shall have the meaning set forth in Section 11.6.1.
 
1.21  "Effective Date" shall mean the date of this Agreement as set forth in the
preamble hereto.
 
1.22  "EMEA" shall mean the European Medicines Agency.
 
1.23 "Exploit" shall mean to make, have made, import, use, sell, or offer for
sale, including to research, develop, register, modify, enhance, improve,
Manufacture, have Manufactured, store, formulate, have used, export, transport,
distribute, promote, market or have sold or otherwise dispose of.
 
 
3

--------------------------------------------------------------------------------

 
 
1.24  "Exploitation" shall mean the making, having made, importation, use, sale,
offering for sale or disposition of a product or process, including the
research, development, registration, modification, enhancement, improvement,
Manufacture, storage, formulation, optimization, import, export, transport,
distribution, promotion or marketing of a product or process.
 
1.25  "Facility" shall mean BIT&GY's laboratory facility located at the BHL
campus, at which BIT&GY shall conduct the Development Activities designated for
BIT&GY, or such other facilities as the Parties may mutually agree in writing.
 
1.26  "FDA" shall mean the United States Food and Drug Administration and any
successor agency thereto.
 
1.27  "IFRS" shall mean International Financial Reporting Standards,
consistently applied.
 
1.28  "Good Manufacturing Practices" shall mean current good manufacturing
practices related to pharmaceutical products under applicable laws, rules and
regulations in all relevant jurisdictions, including without limitation the
guidelines of good manufacturing practices determined by the FDA, the SFDA and
the EMEA.
 
1.29 "Improvement" shall mean any modification, variation or revision to a
compound, product or technology or any discovery, technology, device, process or
formulation related to such compound, product or technology, whether or not
patented or patentable, including any enhancement in the efficiency, operation,
Manufacture (including any manufacturing process), ingredients, preparation,
presentation, formulation, means of delivery, packaging or dosage of such
compound, product or technology, any discovery or development of any new or
expanded indications for such compound, product or technology, or any discovery
or development that improves the stability, safety or efficacy of such compound,
product or technology.
 
1.30  "INDA" shall mean an investigational new drug application filed with the
FDA for authorization to commence human clinical trials, and its equivalent in
other countries or regulatory jurisdictions in the Territory.
 
1.31  "Indemnified Party" shall have the meaning set forth in Section 7.
 
1.32  "Information and Technology" shall mean all technical, scientific and
other know-how, show-how and information, trade secrets, knowledge, technology,
means, methods, processes, practices, formulas, instructions, skills,
techniques, procedures, experiences, ideas, technical assistance, designs,
drawings, assembly procedures, computer software, apparatuses, specifications,
data, cell lines, seed stock and other biological materials, pre-clinical and
clinical trial results, Manufacturing procedures, test procedures and
purification and isolation techniques, (whether or not confidential,
proprietary, patented or patentable) in written, electronic or any other form
now known or hereafter developed, and all Improvements, whether to the foregoing
or otherwise, and other discoveries, developments, inventions, and other
intellectual property (whether or not confidential, proprietary, patented or
patentable).
 
 
4

--------------------------------------------------------------------------------

 
 
1.33  "Key Personnel" shall have the meaning set forth in Section 2.3.
 
1.34 "Losses" shall have the meaning set forth in Section 7.1.
 
1.35  "Manufacture" and "Manufacturing" shall mean, with respect to a product or
compound, the manufacturing, processing, formulating, packaging, labeling,
holding and quality control testing of such product or compound.
 
1.36  "Party" shall have the meaning set forth in the preamble hereto.
 
1.37 "Patents" shall mean (a) all patents and patent applications, (b) any
substitutions, divisions, continuations, continuations-in-part, reissues,
renewals, registrations, confirmations, re-examinations, extensions,
supplementary protection certificates and the like, and any provisional
applications, of any such patents or patent application, (c) designs,
inventions, methods, processes and discoveries that may be patentable; and (d)
any foreign or international equivalent of any of the foregoing.
 
1.38  "Person" shall mean an individual, sole proprietorship, partnership,
limited partnership, limited liability partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture or other similar entity or organization, including a
government or political subdivision, department or agency of a government
(whether or not having a separate legal personality).
 
I.39   "Monthly Period" shall mean each successive 30 day period following the
date of this Agreement.
 
1.40  "Regulatory Approval" shall mean any and all approvals, governmental
licenses, registrations or authorizations of any Regulatory Authority, including
any amendments or supplements thereto, necessary for the conduct of the
Development Program, Clinical Trial and the prospective Exploitation of the
Revive Formula in a country in the Territory.
 
1.41 "Regulatory Authority (ies)" shall mean any applicable supra-national,
federal, national, regional, state, provincial or local regulatory agencies,
departments, bureaus, commissions, councils or other government entities
regulating or otherwise exercising authority with respect to the conduct of the
Development Activities or the prospective Exploitation of the Revive Formula in
the Territory, but excluding BIT&GY acting in its capacity as a Party.
 
1.42  "Regulatory Documentation" shall mean all applications, registrations,
governmental licenses, authorizations and approvals (including all Regulatory
Approvals), all correspondence submitted to or received from Regulatory
Authorities (including minutes and official contact reports relating to any
communications with any Regulatory Authority) and all supporting documents and
all clinical studies and tests, relating to the Revive Formula, and all data
contained in any of the foregoing,
 
 
5

--------------------------------------------------------------------------------

 
 
1.43  "Revive Formula" shall mean the 'Revive' basic formula described in
Attachment 2 hereto, and all Patents, Trademarks, Improvements, and Information
and Technology related thereto, including all actual or prospective rights of
authorship, inventorship or ownership under applicable copyright or patent law
in relation thereto throughout the world, whether registered or unregistered.
 
1.44  "SFDA" shall mean the State Food and Drug Administration of the Peoples
Republic of China.
 
1.45  "Territory" shall mean the United States of America ("United States"), the
People Republic of China ("PRC), and the member states of the European Union
(the "EU"), Canada, Australia and New Zealand.
 
1.46  "Third Party" shall mean any Person other than BHL, BIT&GY and their
respective AffiIiates.
 
1.47  "Trademark" shall include any word, name, symbol, color, designation or
device or any combination thereof, including any trademark, trade dress, brand
mark, trade name, brand name, logo or business symbol.
 
1.48  " APIs and reference standards" shall mean APIs and reference described in
schedule 4 hereto.
 
ARTICLE II
Development Program
 
2.1    ln General. BIT&GY shall perform, or cause to be performed, the
Development Activities designated for BIT&GY in the Development Plan, in
accordance with the terms and conditions of this Agreement, including the
Development Budget. The goal of the Development Plan shall be to optimize the
Revive Formula as specified in schedule IA hereto for the purposes of possibly
submitting INDAs and conducting Clinical Trials in respect of the Revive Formula
in the future, the whole in accordance with the prevailing regulatory standards
administered by the Regulatory Authorities in the Territory and based on what is
established in Attachment No. 1, explaining the antecedents of the REVIVE
formula and the specific conditions the activities in the Development Plan have
to meet.
 
2.2   Conduct of Development Program. BIT&GY shall conduct the Development
Program (a) in good scientific manner, and in compliance in all material
respects with all requirements of Applicable Law and agreed laboratory
practices, and (b) completing its designated Development Activities efficiently
and expeditiously, in accordance with the schedule set forth in the Development
Plan and in compliance with the Development Budget.
 
 
6

--------------------------------------------------------------------------------

 
 
2.3    Key Personnel. The Development Activities shall be conducted by BIT&GY
under the direction and supervision of one or more scientists designated by
B1T&GY. The Parties shall also designate principal contacts with respect to the
Development Program. BIT&GY's scientific and technical personnel considered by
MIL to be central to the conduct of the Development Activities by BIT&GY (the
"Key Personnel") are listed on Schedule 3. BIT&GY shall not substitute other
persons for the Key Personnel or otherwise materially reduce the time commitment
of any Key Personnel to the Development Program below the level listed for such
Key Personnel in Schedule 3 without the prior written approval of BHL, which
approval shall not be unreasonably withheld.
 
2.4    Coordination.
 
2.4.1 Consultation. During the Development Program Term, the principal contacts
designated by the Parties shall discuss with each other the conduct and progress
of the Development Program, by telephone, email or in person, not less
frequently than weekly. Such discussions shall cover the status of the
Development Activities, review relevant results and data, consider technical and
other issues that have arisen, and review and advise on any scientific and
budgetary matters relating to the Development Program.
 
2.4.2 Facility Visits. BHL may arrange for a reasonable number of its employees
and/or consultants to visit the Facility, at any business time, for the purpose
of observing such Facility and meeting to discuss the Development Program work
and its results with the employees of BIT&GY.
 
2.4.3 Oversight and Technology Transfer. The Parties shall use good faith
efforts to agree upon, in writing, suitable arrangements whereby (a) BHL
personnel can provide reasonable oversight of the Development Activities, and
(b) BHL personnel will he provided timely access to Key Personnel so as to fully
understand the progress being achieved in the Development Program and to enable
the prompt and effective transfer of Information and Technology from BIT&GY to
BHL as contemplated by this Agreement.
 
2.5    Information and Technology Disclosure; Supply of Materials and Resources.
 
2.5.1 Information Disclosure. BIT&GY shall, and shall cause its Affiliates to,
disclose and make available to BHL, in whatever form BHL may reasonably request,
all Information and Technology or Improvements resulting from or incidental to
the performance of the services of BIT&GY hereunder; provided, however, that BHL
shall reimburse BIT&GY for any reasonable and verifiable direct out-of-pocket
costs and expenses incurred by BIT&GY in making such disclosures, to the extent
not covered in the Development Budget. BHL may use such Information and
Technology in its sole discretion.
 
2.5.2 Supply of Materials and Resources. BHL shall supply to BIT&GY quantities
of the Revive Formula and its component active pharmaceutical ingredients (APIs)
and relative reference standards as are reasonably necessary for the execution
of the Development Program. Notwithstanding the foregoing, and subject to BHL's
payment obligations with respect to the Development Program pursuant to Section
3.1, BIT&GY shall dedicate to the performance of the Development Activities such
(a) equipment, (b) compounds, components, and other materials, and (c) other
necessary resources as are reasonably necessary for the performance of the
Development Activities. BIT&GY shall additionally provide to BHL upon completion
of the development program, without additional charge to BHL, 20 samples of the
optimized Revive Formula. BIT&GY shall provide additional samples as reasonably
requested by BHL and at BHL's cost, provided that that BIT&GY's obligation in
this regard shall not include any obligation to provide to BHL a commercial
supply of the optimized Revive Formula.
 
2.6    Communications with Regulatory Authorities. BHL shall have the sole
right, in its sole discretion, to conduct all communications with the Regulatory
Authorities with regard to the Development Activities, if any; provided,
however, that BIT&GY shall provide to BHL any reasonable assistance requested by
BHL in this regard, and provided that BIT&GY in conjunction with BHL may
communicate with the governmental health and safety authorities in the PRC with
regard to its activities pursuant to this Agreement.
 
2.7    Laboratory Records and Reports.
 
2.7.1 Records. BIT&GY shall maintain records in good scientific manner and in
sufficient detail for patent purpose and the requirement by original record
principles stated in guidelines of SFDA , and in compliance with Applicable Law,
fully and properly documenting all work done and results achieved in the
performance of the Development Program. Such records shall be retained by BIT&GY
for at least three (3) years after the termination of this Agreement, or for
such longer period as may be required by Applicable Law. Upon request, BIT&GY
shall provide copies of the records it has maintained pursuant to this Section
2.7. to BHL.
 
2.7.2 Copies and Inspection of Records. BHL shall have the right, during normal
business hours and upon reasonable notice, to inspect and copy all records of
BI'l'&GY maintained pursuant to Section 2.7.1. BHL shall maintain such BIT&GY
records and the information disclosed therein in confidence in accordance with
Article V.
 
2.7.3 Monthly Progress Reports. At the end of each month during which
Development Program activities are being performed and within thirty (30) days
completion of the Development Program, BIT&GY shall provide to BHL a written
progress report which shall describe the work performed to date on the
Development Program, evaluate the work performed in relation to the goals of the
Development Program and in relation to the Development Budget, and provide such
other information as may be required by the Development Plan or reasonably
requested by BHL relating to the Development Program,
 
 
7

--------------------------------------------------------------------------------

 
 
2.8    Development Program Term. Except as otherwise provided herein, the term
of the Development Program shall commence on the later date of which the
receiving day of APIS and reference standards by BIT or the first payment made
by BHL to BIT and continue liar a period of 14 months (the "Development Program
Term"). The Parties may extend the term of the Development Program, and, as
appropriate, amend the Development Plan and the Development Budget, by written
mutual agreement. If the development work was delayed due to the unqualified
active pharmaceutical ingredients and relative reference standards provided by
BHL, Development Program Term shall be extended properly if required by BIT.
 
2.9    Rights; Subcontracting. Any and all rights of BHL under this Article II
are intended, and shall be construed, to benefit such of its Affiliates and
sublicensees as and to the extent BHL may, from time to time, designate. BHL
shall have the right to satisfy any or all of its obligations under this Article
11 through one or more of its Affiliates or subcontractors. BIT&GY may
subcontract one or more of its obligations hereunder, with the prior written
consent of BHL, which may be granted or withheld in the sole and absolute
discretion of BHL.
 
ARTICLE HI
Financial Matters
 
3.1    BIIL's Obligations. In consideration of BIT&GY's performance of its
designated Development Activities, BHL shall pay BIT&GY the amounts set forth on
Schedule 2 with respect to such Development Activities (the "Development
Budget"). Without limitation of the foregoing, the rate B1T&GY charges BHL for
its employee costs incurred in the performance of the Development Activities
shall be no greater than the standard rate per full-time equivalent (FTE) that
B1T&GY charges to its largest non-governmental customers. To the extent that
this Agreement imposes obligations (other than payment obligations or customary
administrative obligations) on BIT&GY that are (i) not budgeted for in the
Development Budget or covered in BIT&GY's standard overhead charges and (ii) not
expressly required to be performed at BIT&GY's expense or at no cost to BHL,
then BIT&GY shall promptly notify BHL of the obligation and provide BHL, with
its budget to perform such obligation based on rates no less favorable than
those charged by BIT&GY to its largest non-governmental customers. BHL may elect
in its sole discretion either to waive performance of the obligation or to pay
BIT&GY for the performance thereof under the agreed-upon budget.
 
3.2    Invoices and Payments. Within ten (10) days after the signing date of
this Agreement, BHL shall pay BIT 50% percent of the total contract amount so
that BIT can cant' out the Development Activities timely. The balance shall be
paid within first 10 days of each period according to the attachment 3 hereto.
(BIT shall invoice BILL for the amounts payable by BHL pursuant to attachment 3
for such period as stated in attachment 3. Any delinquent payments shall accrue
interest from the date on which payment was due, at the prime rate, as published
in The WaII Street Journal, Eastern United States Edition, on the last Business
Day preceding such date. If Development Activities is delayed due to such
delinquent payment, BIT shall have the right to require extending the
Development Term and increasing the Development Budget.
 
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE IV
License Grants and Assignments
 
4.1    Grants to BHL. BIT&GY hereby grants to BHL and its Affiliates, and shall
cause BIT&GY's Affiliates to grant to 131 IL and its Affiliates:
 
(a)  
100% of all right, title and interest in and to the results and proceeds of
BIT&GY's services under this Agreement or otherwise in relation to the Revive
Formula , including, without limitation all Patents, Improvements, Information
and Technology, and Regulatory Documentation.

 
(b)  
the non-exclusive, perpetual, and irrevocable, royalty-free license, with the
right to grant sublicenses (through multiple tiers of sub—licensees), to use,
for the Exploitation of the Revive Formula, any B1T&GY Technology which, a
result of the Research and Development Program, forms the basis of, or is
integral to the Revive Formula, or which otherwise becomes necessary for the
Exploitation of the Revive Formula.

 
4.2    Grant to BIT&GY.
 
(a) Subject to the provisions of Article XI, BHL hereby grants to BIT&GY (but
not its Affiliates) a non-exclusive, royalty-free license and right of reference
(without the right to grant sublicenses) under all of BHL's rights, title and
interest in and to the BILL Technology solely for use in the performance by
BIT&GY of its designated Development Activities.
 
ARTICLE V
Confidentiality and Nondisclosure
 
5.1    Confidentiality Obligations.
 
5.1.1 General Obligations. Except as provided herein, the Parties agree that
each Party shall hold in strict confidence and shall not publish or otherwise
disclose, directly or indirectly, to any Person (other than employees,
Affiliates, legal counsel, consultants, auditors and advisors who, except in the
case of legal counsel, are bound in writing by confidentiality and non-use
obligations no less onerous than those set forth herein) any Confidential
Information of the other Party. Neither Party (and its Affiliates) shall use for
any purpose, directly or indirectly, Confidential Information of the other Party
or its Affiliates furnished or otherwise made known to it, except as permitted
hereunder.
 
 
9

--------------------------------------------------------------------------------

 
 
5.2    Permitted Disclosures. Each Party may disclose Confidential Information
of the other Party to the extent that such disclosure is:
 
(a) Made in response to a valid order of a court of competent jurisdiction or
other supra-national, federal, national, regional, state, provincial or local
governmental or regulatory body of competent jurisdiction; provided, however,
that the receiving Party shall first have given notice to the disclosing Party
and, insofar as permitted by applicable law, given the disclosing Party a
reasonable opportunity to quash such order and to obtain a protective order
requiring that the Confidential Information and documents that arc the subject
of such order be held in confidence by such court or agency or, if disclosed, be
used only for the purposes for which the order was issued; and provided further
that if a disclosure order is not quashed or a protective order is not obtained,
the Confidential Information disclosed in response to such court or governmental
order shall be limited to that information which is legally required to be
disclosed in response to such court or governmental order;
 
(b) Otherwise required by law, in the opinion of legal counsel to the receiving
Party as expressed in an opinion letter in form and substance reasonably
satisfactory to the disclosing Party, which shall be provided to the disclosing
Party at least two (2) Business Days prior to the receiving Party's disclosure
of the Confidential Information pursuant to this Section 6.2(b);
 
(c) Made by the receiving Party to the Regulatory Authorities as required in
connection with any filing, application or request for Regulatory Approval;
provided, however, that reasonable measures shall be taken to assure
confidential treatment of such information;
 
(d) Made by BHL to existing or potential acquirers or merger candidates;
existing or potential pharmaceutical collaborators; investment bankers; existing
or potential investors, venture capital firms or other financial institutions or
investors for purposes of obtaining financing; each of whom prior to disclosure
must be bound by obligations of confidentiality and non-use at least equivalent
in scope to those set forth in this Article VI;
 
(e) Made by BHL or its Affiliates or sub- licensees to Third Parties as may be
necessary or reasonably useful in connection with the Exploitation of the Revive
Formula, including subcontracting and sublicensing transactions in connection
therewith.
 
(f) Made by BHL or its Affiliates or sub-licensees as required by the securities
laws of any jurisdiction having authority over the foregoing parties from time
to time, including, without limitation, the United States Securities and
Exchange Commission.
 
 
10

--------------------------------------------------------------------------------

 
 
5.3    Confidential Information.
 
5.3.1 Defined. "Confidential Information" of a Party shall mean all information
and know-how and any tangible embodiments thereof provided by or on behalf of
such Party to the other Party either in connection with the discussions and
negotiations pertaining to this Agreement or in the course of performing this
Agreement, including data; knowledge; practices; processes; ideas; research
plans; engineering designs and drawings; research data; manufacturing processes
and techniques; scientific, manufacturing, marketing and business plans; and
financial and personnel matters relating to the disclosing Party or to its
present or future products, assets, sales, suppliers, customers, employees,
investors or business. For the avoidance of doubt, Confidential Information of
BHL shall be deemed to include any and all information relating to Revive
Formula, and all Patents, Trademarks, Improvements, Information and Technology,
and Regulatory Documents related thereto.
 
5.3.2 Exclusions. Notwithstanding the foregoing, information or know-how of a
Party shall not be deemed Confidential Information with respect to the receiving
Party for purposes of this Agreement if such information or know-how: (a) was
already known to the receiving Party or its Affiliates, other than under an
obligation of confidentiality or non-use, at the time of disclosure to, or, with
respect to know-how, discovery or development by, such receiving Party; (b) was
generally available or known, or was otherwise part of the public domain, at the
time of its disclosure to, or, with respect to know-how, discovery or
development by, such receiving Party; (c) became generally available or known,
or otherwise became part of the public domain, after its disclosure to, or, with
respect to know-how, discovery or development by, such receiving Party through
no fault of the receiving Party; (d) was disclosed to such receiving Party or
its Affiliates, other than under an obligation of confidentiality or non-use, by
a Third Party who had no obligation to the Party that Controls such information
and know-how not to disclose such information or know-how to others; or (c) was
independently discovered or developed by such receiving Party or its Affiliates,
as evidenced by their written records, without the use of Confidential
Information belonging to the Party that Controls such information and know-how.
 
Specific aspects or details of Confidential Information shall not be deemed to
be within the public domain or in the possession of a Party merely because the
Confidential Information is embraced by more general information in the public
domain or in the possession of such Party. Further, any combination of
Confidential Information shall not be considered in the public domain or in the
possession of a Party merely because individual elements of such Confidential
Information are in the public domain or in the possession of such Party unless
the combination and its principles are in the public domain or in the possession
of such Party.
 
5.4     Use of Name. Neither Party shall mention or otherwise use the name,
symbol, trademark, trade name or logotype of the other Party (or any
abbreviation or adaptation thereof) in any publication, press release,
promotional material or other form of publicity without the prior written
approval of such other Party in each instance. The restrictions imposed by this
Section shall not prohibit either Party from making any disclosure identifying
the other Party that is required by Applicable Law.
 
5.5   Press Releases; Publication. BHL shall have the right to issue press
releases and to make other public disclosures, presentations or publications
with respect to this Agreement; provided, however, that no such press release or
other public disclosure, presentation or publication shall disclose any
Confidential Information of BIT&GY without the prior written consent of BIT&GY.
Neither BIT&GY nor any of its Affiliates, officers, directors, employees or
agents shall be permitted to issue any press release or make any other public
disclosure, presentation or publication regarding any information, data or
results pertaining to or resulting from this Agreement, without the prior
written consent of BHL.
 
5.6    Equitable Relief. Each Party acknowledges and agrees that breach of any
of the terms of this Article VI would cause irreparable harm and damage to the
other Party and that such damage may not be ascertainable in money damages and
that as a result thereof the non-breaching Party would be entitled to seek from
a court equitable or injunctive relief restraining any breach or future
violation of the terms contained herein by the breaching Party without the
necessity of proving actual damages. Such right to equitable relief is in
addition to whatever remedies either Party may be entitled to as a matter of law
or equity, including money damages, which other remedies are subject to Section
11.7.
 
ARTICLE VI
Payments
 
6.1    All payments to be made by a Party to the other Party under this
Agreement shall he made in United States dollars and may be paid by check made
to the order of the receiving party or bank wire transfer in immediately
available funds to such bank account designated in writing by the receiving
Party from time to time. Payments shall be free and clear of any taxes (other
than withholding and other taxes imposed on the receiving Party, which shall be
for the account of such Party), fees or charges, to the extent applicable. Any
delinquent payments shall accrue interest from the date on which payment was
due, at the prime rate, as published in The Wall Street Journal, Eastern United
States Edition, on the last Business Day preceding such date.
 
ARTICLE VII
Indemnity
 
7.1    Indemnification of BHL. Subject to Sections 7.3, BIT&GY shall indemnify
BHL, its Affiliates and its and their respective directors, officers, employees
and agents, and defend and save each of them harmless, from and against any and
all losses, damages, liabilities, costs and expenses (including reasonable
attorneys' fees and expenses) in connection with any and all suits,
investigations, claims or demands (collectively, "Losses") arising from or
occurring as a result of (a) any material breach by BIT&GY of this Agreement,
(b) any gross negligence or willful misconduct of BIT&GY, its Affiliates or its
other permitted subcontractors in performing BIT&GY's obligations under this
Agreement, except for those Losses for which BHL has an obligation to indemnify
BIT&GY pursuant to Section7.2, as to which Losses each party shall indemnify the
other to the extent of their respective liability for the Losses.
 
7.2     Indemnification of BIT&GY. Subject to Sections 7.3, BHL shall indemnify
BIT&GY, its Affiliates and their respective directors, officers, employees and
agents, and defend and save each of them harmless, from and against any and all
liabilities, Losses arising from or occurring as a result of (a) any material
breach by Bill, of this Agreement, or (b) the gross negligence or willful
misconduct of BHL, its Affiliates or its other subcontractors in performing
BHL's obligations under this Agreement, except for those Losses for which BIT&GY
has an obligation to indemnify BHL, and its Affiliates pursuant to Section 7.1,
as to which Losses each party shall indemnify the other to the extent of their
respective liability for the Losses.
 
7.3     Limitation of Liability. SUBJECT TO SECTIONS 7,1 AND 7.2, AND EXCEPT IN
CIRCUMSTANCES OF GROSS NEGLIGENCE OR INTENTIONAL MISCONDUCT, NONE OF BILL,
BIT&GY OR ANY OF THEIR RESPECTIVE AFFILIATES SHALL BE LIABLE FOR SPECIAL,
INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES (INCLUDING FOR LOST PROFITS,
MILESTONES OR ROYALTIES), WHETHER IN CONTRACT, WARRANTY, NEGLIGENCE, TORT,
STRICT LIABILITY OR OTHERWISE, ARISING OUT OF ANY BREACH OF OR FAILURE TO
PERFORM ANY OF THE PROVISIONS OF THIS AGREEMENT. NOTHING IN THIS AGREEMENT SHALL
BE CONSTRUED AS ATTEMPTING "CO EXCLUDE OR LIMIT THE, LIABILITY OF EITHER OF THE
PARTIES OR THEIR RESPECTIVE AFFILIATES (A) FOR DEATH OR PERSONAL INJURY CAUSED
BY THE NEGLIGENCE OF EITHER OF THE PARTIES, THEIR RESPECTIVE AFFILIATES, OR OF
THE OFFICERS, EMPLOYEES OR AGENTS OF THE PARTIES OR THEIR RESPECTIVE AFFILIATES,
(B) FOR FRAUD OR FRAUDULENT MISREPRESENTATION OR (C) FOR ANY MATTER IN RESPECT
OF WHICH IT WOULD BE ILLEGAL FOR EITHER PARTY TO EXCLUDE OR ATTEMPT TO EXCLUDE
ITS LIABILITY.
 
ARTICLE VIII
Representations and Warranties
 
8.1    Representations and Warranties. Each Party hereby represents, warrants
and covenants to the other Party as of the Effective Date as follows:
 
(a) Such Party (i) has the power and authority and the legal right to enter into
this Agreement and perform its obligations hereunder, and (ii) has taken all
necessary action on its part required to authorize the execution and delivery of
this Agreement and the performance of its obligations hereunder. This Agreement
has been duly executed and delivered on behalf of such Party and constitutes a
legal, valid and binding obligation of such Party and is enforceable against it
in accordance with its terms subject to the effects of bankruptcy, insolvency or
other laws of general application affecting the enforcement of creditor rights
and judicial principles affecting the availability of specific performance and
general principles of equity, whether enforceability is considered a proceeding
at law or equity.
 
 
11

--------------------------------------------------------------------------------

 
 
(b) Such Party is not aware of any pending or threatened litigation (and has not
received any communication) that alleges that such Party's activities related to
this Agreement have violated, or that by conducting the activities as
contemplated herein such Party would violate, any of the intellectual property
rights of any other Person.
 
(c) All necessary consents, approvals and authorizations of all regulatory and
governmental authorities and other Persons required to be obtained by such Party
in connection with the execution and delivery of this Agreement and the
performance of its obligations hereunder have been obtained.
 
(d) The execution and delivery of this Agreement and the performance of such
Party's obligations hereunder (i) do not conflict with or violate any
requirement of applicable law or regulation or any provision of the articles of
incorporation, bylaws, limited partnership agreement or any similar instrument
of such Party, as applicable, in any material way, and (ii) do not conflict
with, violate, or breach or constitute a default or require any consent under,
any contractual obligation or court or administrative order by which such Party
is bound.
 
8.2    Additional Representations, Warranties and Covenants of BHL. BHL
represents, warrants and covenants to BIT&GY that BHL is a corporation duly
organized and in good standing under the laws of the State of Florida, and has
full power and authority and the legal right to own and operate its property and
assets and to carry on its business as it is now being conducted and as it is
contemplated to be conducted by this Agreement.
 
8.3    Additional Representations, Warranties and Covenants of BIT&GY. BIT&GY
represents, warrants and covenants to BHL that:
 
(a) BIT&GY is a corporation duly organized and in good standing under the laws
of the Peoples Republic of China, and has full governmental power and authority
and the legal right to own and operate its property and assets and to carry on
its business as it is now being conducted and as it is contemplated to be
conducted by this Agreement.
 
(b) BIT&GY and its Affiliates have employed (and, with respect to the
Development Activities, will employ) Persons with appropriate education,
knowledge and experience to conduct and to oversee the conduct of such
activities with respect to the Revive Formula. Neither BIT&GY nor any of its
Affiliates is aware of any fact or circumstance related to its employees,
consultants, or other personnel that could adversely affect the acceptance, or
the subsequent approval, by any Regulatory Authority of any tiling, application
or request for Regulatory Approval.
 
 
12

--------------------------------------------------------------------------------

 
 
(d) BIT&GY agrees not to, and agrees to cause its Affiliates not to, directly or
indirectly, expressly or by implication, by action or omission or otherwise (i)
assign, transfer, convey or otherwise encumber any right, title or interest in
or to the Revive Formula, (ii) grant any license or other right, title or
interest in or to the Revive Formula in any manner, or (iii) agree to or
otherwise become bound by any covenant not to sue for any infringement, misuse
or other action or inaction with respect to the Revive Formula, in each case
((i), (ii), and (iii)) that is inconsistent with the grants, assignments and
other rights reserved to BHL and its Affiliates under this Agreement.
 
(e) BIT&GY shall cause each of its Affiliates and any other Person conducting
Development Activities on behalf of BIT&GY hereunder to assign to BHL rights to
any and all Improvements, Information and Technology that relate to the Revive
Formula and the Development Program , such that BHL shall, by virtue of this
Agreement, receive from BIT&GY, without payment of additional consideration
beyond that required by this Agreement, the licenses and other rights granted to
BHL and its Affiliates hereunder, free and clear of any security interest, lien
or other encumbrance.
 
ARTICLE IX
Intellectual Properly Provisions
 
9.1    Prosecution of Patents.
 
9.1.1 BHL Patents. BHL, shall have the sole right, at its sole cost and expense,
to obtain, prosecute and maintain any Patents covering or claiming the Revive
Formula, throughout the world. Where the laws of any jurisdiction in which a
Patent is sought require, B1T&GY shall, and shall cause its Affiliates, to
assist, cooperate, and participate with BHL in filing, prosecuting and
maintaining such Patents at BHL's cost.
 
9.2    Potential Infringement of Third Party Rights.
 
9.2.l Third Party Licenses. Each Party shall be responsible, in its sole
discretion, (a) for determining whether to obtain any licenses from Third
Parties in order to avoid infringing such Third Parties' intellectual property
rights in performing its obligations hereunder, (b) for obtaining such licenses,
and (c) for bearing any costs incurred in connection with obtaining such
licenses.
 
9.2.2 Third Party Litigation. In the event that a Third Party commences
litigation against a Party, its Affiliates or its sublicensees for infringement
of such Third Party's Patents or other intellectual property rights, such Party
shall have the sole right to defend against such infringement suit. The other
Party shall use all reasonable efforts to assist and cooperating with the
defending Party in connection with the defense of such suit. Each Party shall
bear its own costs and expenses with respect to the defense of any suit,
including any judgments or settlement against it.
 
 
13

--------------------------------------------------------------------------------

 
 
ARTICLE X
Term and Termination
 
10.1  Term and Expiration. This Agreement shall become effective as of the
Effective Date and unless terminated earlier pursuant to Section 10.2, 10.3,
10.4 or 10.5, the term of this Agreement shall continue in effect until the
Development Activities are completed.
 
10.2  Termination by BHL without Cause. Notwithstanding anything contained
herein to the contrary, BHL shall have the right to terminate this Agreement at
any time in its sole discretion by giving not less than thirty (30) days'
written notice to BIT&GY. BHL shall have no obligation to return the payment
made by BHL.
 
10.3  Termination by Either Party for Material Breach. Material failure by
BIT&GY to comply with any of its material obligations contained herein, or
material failure by BHL, to pay BIT&GY amounts owed by BHL, to BIT&GY hereunder,
shall entitle the Party not in default to give to the Party in default notice
specifying the nature of the default, requiring the defaulting Party to make
good or otherwise cure such default, and stating its intention to terminate if
such default is not cured. In the event that BHL is the notifying Party, BHL
shall have the right, in addition to all other remedies available to it by law,
in equity or pursuant to this Agreement, to suspend payment of any amounts that
it would otherwise owe to BIT&GY hereunder until such time as the material
breach of B1T&GY is cured (whereupon such suspended amounts shall be paid). If a
noticed default is not cured within thirty (30) days (the "Cure Period") after
the receipt of such notice (or, if such default cannot be cured within such
thirty (30)-day period, if the Party in default does not commence actions to
cure such default within the Cure Period and thereafter diligently continue such
actions), the Party not in default shall be entitled, without prejudice to any
of its other rights conferred on it by this Agreement, and in addition to any
other remedies available to it by law or in equity, to terminate this Agreement
in its entirety; provided, however, that any right to terminate under this
Section 11.3 shall be stayed in the event that, during any Cure Period, the
Party alleged to have been in default shall have initiated dispute resolution in
accordance with Section 11.6 with respect to the alleged default, which stay
shall last so long as the initiating Party diligently and in good faith
cooperates in the prompt resolution of such dispute resolution proceedings.
 
10.4  Accrued Rights; Survival; Return of Information.
 
10.4.1 Accrued Rights. Termination or expiration of this Agreement for any
reason shall be without prejudice to any rights that shall have accrued to the
benefit of a Party prior to such termination or expiration. Such termination or
expiration shall not relieve a Party from obligations that are expressly
indicated to survive the termination or expiration of this Agreement.
 
 
14

--------------------------------------------------------------------------------

 
 
10.4.2 Survival. Sections 2.6, 2.7, 4.1 and this Section 10.4. 2, and Articles
I, VI, VII, VIII, IX, X, AND XI shall survive the termination or expiration of
this Agreement for any reason. Sections 4. I and 4.2 shall survive (a) the
expiration of this Agreement and (b) the termination of this Agreement pursuant
to Section 10.4, or pursuant to Section 10.5 (if such termination resulted from
the termination of the BHL License Agreement by BHL for breach by BIT&GY).
Sections 4.1 and 4.2 shall not survive the termination of this Agreement for any
other reason.
 
10.4.3 Return of Information. Within ninety (90) days after the termination or
expiration of this Agreement, each Party shall deliver to the other Party any
and all data, tiles, and records in its possession or under its control that
constitute the Confidential Information of such other Party (or, in the case of
BIT&GY as the delivering Party of the BHL Information and Technology), to which
such Party does not retain rights hereunder (except that such Party shall have
the right to retain one copy of each of the foregoing solely for archival
purposes).
 
10.5   Termination upon Insolvency. Either Party may terminate this Agreement
if, at any time, the other Party shall file in any court or agency pursuant to
any statute or regulation of any state, country or jurisdiction, a petition in
bankruptcy or insolvency or for reorganization or for an arrangement or for the
appointment of a receiver or trustee of that Party or of its assets, or if the
other Party proposes a written agreement of composition or extension of its
debts, or if the other Party shall be served with an involuntary petition
against it, filed in any insolvency proceeding, and such petition shall not be
dismissed within sixty (60) days after the filing thereof, or if the other Party
shall propose or be a party to any dissolution or liquidation, or if the other
Party shall make an assignment for the benefit of its creditors.
 
ARTICLE XI
Miscellaneous
 
11.1  Force Majeure. Neither Party shall be held liable or responsible to the
other Party or be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement, when
such failure or delay is caused by or results from causes beyond the reasonable
control of the non-performing Party, including fires, floods, embargoes,
shortages, epidemics, quarantines, war, acts of war (whether war be declared or
not), insurrections, riots, civil commotion, strikes, lockouts or other labor
disturbances, acts of God or acts, omissions or delays in acting by any
governmental authority. The non-performing Party shall notify the other Party of
such force majeure within ten (10) days after such occurrence by giving written
notice to the other Party stating the nature of the event, its anticipated
duration, and any action being taken to avoid or minimize its effect. The
suspension of performance shall be of no greater scope and no longer duration
than is necessary and the non-performing Party shall use commercially reasonable
efforts to remedy its inability to perform; provided, however, that in the event
the suspension of performance continues for one-hundred and twenty (120) days
after the date of the occurrence, the Parties shall meet and discuss in good
faith how best to proceed.
 
 
15

--------------------------------------------------------------------------------

 
 
11.2 Assignment. Without the prior written consent of the other Party, neither
Patty shall sell, transfer, assign, delegate, charge, pledge or otherwise
dispose of, whether voluntarily, involuntarily, by operation of law or
otherwise, this Agreement or any of its rights or duties hereunder, nor purport
to do any of the same; provided, however, that BHL may, without such consent,
assign the benefit of this Agreement and its rights hereunder to an Affiliate,
to the purchaser of all or substantially all of its assets, or to any Third
Party pursuant to or in connection with any agreement and plan of merger,
acquisition, reorganization, or other similar corporate transaction. Any
attempted assignment in violation of the preceding sentence shall be void and of
no effect. All validly assigned rights of the Parties hereunder shall be binding
upon and inure to the benefit of and be enforceable by the permitted assigns of
BHL or BIT&GY, as the case may be. No assignment validly made pursuant to this
Section 11.2 shall relieve the assigning Party of any of its obligations under
this Agreement, unless the other Party has given its prior consent thereto.
 
11.3  Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future law, (a) such provision
shall be fully severable, (b) this Agreement shall be construed and enforced as
if such illegal, invalid or unenforceable provision had never comprised a part
hereof, (c) the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom, and (d) the Parties agree
to attempt to substitute for any such illegal, invalid or unenforceable
provision a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and reasonably
acceptable to the Parties. To the fullest extent permitted by applicable law,
each Party hereby waives any provision of law that would render any provision
hereof prohibited or unenforceable in any respect.
 
11.4  Notices. All notices or other communications which are required or
permitted hereunder shall be in writing and sufficient if delivered personally,
sent by facsimile (promptly confirmed by personal delivery or courier as
provided herein) or sent by internationally-recognized overnight courier,
addressed as follows:
 
if to BIT&GY, to:
Beijing BIT&GY Pharmaceutical R&D Co. Ltd
Room 1508, Building of Science and Technology
9 South Zhongguancun Street
Beijing 100081, PR China
 
Attention: Yan Chen
Facsimile No.: 86-10-68467208-112



 
16

--------------------------------------------------------------------------------

 
 
 
if to BHL, to: 
Biologix Hair Science Ltd.
The Business Center
Upton St. Michael , BB11103 Barbados
Attention: David G. Csumrik
Tel:246-435-8600
Email: david@longview.bb

 
with a copy to:
BIOLOGIX HAIR INC.
82 Avenue Road,
Toronto, Ontario M5R 2H2
Attention: Ron Holland
Fax:   (647) 344-5940
E mail: rh@biologixhair.com
 
W.L. Macdonald Law Corporation
4th Floor - 570 Granville Street,
Vancouver British Colombia,
Canada V6C 3P1
Fax: 604.681.4760

 
or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. Any such
communication shall be deemed to have been given when delivered if personally
delivered on a Business Day, when Transmitted if sent by facsimile (in
accordance with this Section 11.4) on a Business Day, and on the third (3rd)
Business Day after dispatch if sent by internationally-recognized courier. It is
understood and agreed that this Section 11.4 is not intended to govern the
day-to-day business communications necessary between the Parties in performing
their duties, in due course, under the terms of this Agreement.
 
11.5  Governing Law. This Agreement shall be governed by and construed in
accordance with Hong Kong Basic Law (without reference to the rules of conflict
of laws thereof). Subject to Section 11,6, the Parties hereby irrevocably and
unconditionally consent to the exclusive jurisdiction of (i) the courts of the
Hong Kong Special Administrative Region of the People's Republic of China. The
Parties agree not to commence any action, suit or proceeding (other than appeals
therefrom) related thereto except in such courts, respectively. (ii)The Parties
further hereby irrevocably and unconditionally waive any objection to the laying
of venue of any action, suit or proceeding (other than appeals therefrom)
arising out of or relating to this Agreement in the courts of the Hong Kong
Special Administrative Region of Ihe People's Republic of China, as the case may
be, and(iii) hereby further irrevocably and unconditionally waive and agree not
to plead or claim in any such cowl that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum. (iv)Each
Party hereto further agrees that service of any process, summons, notice or
document by internationally recognized courier to its address set forth above
shall be effective service of process for any action, suit or proceeding brought
against it under this Agreement in any such court.
 
 
17

--------------------------------------------------------------------------------

 
 
11.6  Dispute Resolution.
 
11.6.1 Negotiation. The Parties shall negotiate in good faith and use reasonable
efforts to settle any dispute, controversy or claim arising from or related to
this Agreement (or any document or instrument delivered in connection herewith)
(each, a "Dispute"). In the event that the Parties arc unable to, within ten
(10) days, to reach a resolution, such Dispute shall be referred to the chief
executive officers of BHL, and BIT&GY, or their respective successors, who shall
attempt in good faith to reach a resolution of the Dispute. If the foregoing
procedures fail to achieve a mutually satisfactory resolution within ten (10)
days, then either Party may, by written notice to the other Party, elect to have
the matter settled by binding arbitration pursuant to Section 11.6.2.
 
11.6.2 Arbitration. Any arbitration under this Agreement shall take place at a
location to be agreed by the Parties; provided, however, that in the event that
the Parties are unable to agree on a location for an arbitration under this
Agreement within five (5) days of the demand therefor, such arbitration shall be
held in Hong Kong if BIT&GY is the Party that first demanded such arbitration or
in New York, New York, if BHL, is the Party that first demanded such
arbitration. Any arbitration under this Agreement shall be administered by the
Hong Kong International Arbitration Centre Administered Arbitration Rules then
in effect (the "Administration Rules"). The Parties shall appoint an arbitrator
by mutual agreement. If the Parties cannot agree on the appointment of an
arbitrator within thirty (30) days of the demand for arbitration, an arbitrator
shall be appointed in accordance with Administration Rules. The arbitrator shall
have the authority to grant any equitable and legal remedies that would be
available in any judicial proceeding instituted to resolve the Dispute submitted
to such arbitration in accordance with this Agreement; provided, however, that
the arbitrator shall not have the power to alter, amend or otherwise affect the
terms or the provisions of this Agreement. Judgment upon any award rendered
pursuant to this Section may be entered by any court having jurisdiction over
the Parties other assets. The arbitrator shall have no authority to award
punitive or any other type of damages not measured by a Party's compensatory
damages. Each Party shall bear its own costs and expenses and attorneys' fees
and an equal share of the arbitrator's fees and any administrative fees of
arbitration, unless the arbitrator shall otherwise allocate such costs, expenses
and fees between the Parties. The Parties agree that all arbitration awards
shall be final and binding on the Parties and their Affiliates. The Parties
hereby waive the right to contest the award in any court or other forum. Except
to the extent necessary to confirm an award or as may be required by law,
neither a Party nor an arbitrator may disclose the existence, content, or
results of an arbitration without the prior written consent of both Parties. In
no event shall an arbitration be initiated after the date when commencement of a
legal or equitable proceeding based on the dispute, controversy or claim would
be barred by the applicable statute of limitations of the Hong Kong Basic Law.
 
11.6.3 Interim Relief. Notwithstanding anything herein to the contrary, nothing
in this Section 11.6 shall preclude either Party from seeking interim or
provisional relief, including a temporary restraining order, preliminary
injunction or other interim equitable relief concerning a Dispute, either prior
to or during any arbitration hereunder, if necessary to protect the interests of
such Party. This Section 11.6.3 shall be specifically enforceable.
 
 
18

--------------------------------------------------------------------------------

 
 
11.7 Equitable Relief. B1T&GY acknowledges and agrees that the restrictions set
forth in Article V of this Agreement are reasonable and necessary to protect the
legitimate interests of BHL, and that BHL would not have entered into this
Agreement in the absence of such restrictions, and that any violation or
threatened violation of any provision of Article V will result in irreparable
injury to BHL. BIT&GY also acknowledges and agrees that in the event of a
violation or threatened violation of any provision of Article V, BHL shall be
entitled to preliminary and permanent injunctive relief, without the necessity
of proving irreparable injury or actual damages and without the necessity of
having to post a bond, as well as to an equitable accounting of all earnings,
profits and other benefits arising from any such violation. The rights provided
in the immediately preceding sentence shall be cumulative and in addition to any
other rights or remedies that may be available to BHL. Nothing in this Section
11.7 is intended, or should be construed, to limit BHL's right to preliminary
and permanent injunctive relief or any other remedy for a breach of any other
provision of this Agreement.
 
11.8  Further Assurances. Each Party shall duly execute and deliver, or cause to
be duly executed and delivered, such further instruments and do and cause to be
done such further acts and things, including the filing of such assignments,
agreements, documents and instruments, as may be necessary or as the other Party
may reasonably request in connection with this Agreement or to carry out inure
effectively the provisions and purposes hereof, or to better assure and confirm
the rights and remedies of the other Party under this Agreement.
 
11.9  Language. This Agreement shall be written and executed in Chinese and
English language. Any translation into any other language shall not be an
official version thereof, and in the event of any conflict in interpretation
between the English version and the Chinese version, the English version shall
control. All notices and other disclosure required of the parties hereunder
shall be in English.
 
11.10 References. Unless otherwise specified, (a) references in this Agreement
to any Article, Section, Schedule or Exhibit shall mean references to such
Article, Section, Schedule or Exhibit of this Agreement, (b) references in any
section to any clause are references to such clause of such section, and (e)
references to any agreement, instrument or other document in this Agreement
refer to such agreement, instrument or other document as originally executed or,
if subsequently varied, replaced or supplemented from time to time, as so
varied, replaced or supplemented and in effect at the relevant time of reference
thereto.
 
11.11 Independent Contractors. It is expressly agreed that BIT&GY and BHL shall
be independent contractors and that the relationship between the Parties shall
not constitute a partnership, joint venture or agency. Neither BIT&GY nor BHL
shall have the authority to make any statements, representations or commitments
of any kind, or to take any action, which shall be binding on the other, without
the prior consent of the other Party. All persons employed by a Party shall be
employees of such Party and not of the other Party and all costs and obligations
incurred by reason of any such employment shall be for the account and expense
of such Party.
 
 
19

--------------------------------------------------------------------------------

 
 
11.12 Waiver. Any term or condition of this Agreement may be waived at any time
by the Party that is entitled to the benefit thereof, but no such waiver shall
be effective unless set forth in a written instrument duly executed by or on
behalf of the Party waiving such term or condition. The waiver by either Party
of any right hereunder, or the failure to exercise, or delay in exercising a
right or remedy provided by this Agreement or by law, or the waiver of a breach
by the other Party, shall not be deemed a waiver of any other right hereunder or
of any other breach or failure by such other Party whether of a similar nature
or otherwise.
 
11.13 Counterparts. The Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
11.14 Construction. Except where the context otherwise requires, wherever used,
the singular shall include the plural, the plural the singular, the use of any
gender shall be applicable to all genders and the word "or" is used in the
inclusive sense. The captions of this Agreement are for convenience of reference
only and in no way define, describe, extend or limit the scope or intent of this
Agreement or the intent of any provision contained in this Agreement. The term
"including" as used herein shall mean including, without limiting the generality
of any description preceding such term. The language of this Agreement shall be
deemed to be the language mutually chosen by the Parties, and no rule of strict
construction shall be applied against either Party.
 
11.15 Entire Agreement; Modifications. This Agreement sets forth and constitutes
the entire agreement and understanding between the Parties with respect to the
subject matter hereof and all prior agreements, understanding, promises and
representations, whether written or oral, with respect thereto are superseded
hereby. Each Party confirms that it is not relying on any representations or
warranties of the other Party except as specifically set forth herein. No
amendment, modification, release or discharge hereof shall be binding upon the
parties unless in writing and duly executed by authorized representatives of
both Parties.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.
 

BIOLOGIX HAIR SCIENCE LTD.     [ex10xii0.jpg]          
By:
/s/ David G. Csumrik         David G. Csumrik                
Title: 
Director      


 
 
 20

--------------------------------------------------------------------------------